

EXHIBIT 10.2
 
CONVERSION AGREEMENT
 
THIS CONVERSION AGREEMENT (this “Agreement”) is made and entered into as of June
5, 2006, by and among AEOLUS PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), and the parties who are signatories hereto.
 
RECITALS
 
WHEREAS, the Company is contemplating the issuance and sale of shares (the
“Shares”) of its common stock (the “Common Stock”) and warrants to purchase
shares of Common Stock in a private placement (the “Private Placement”) to
EFFICACY BIOTECH MASTER FUND LTD. (“Efficacy”) and RONIN CAPITAL, LLC (“Ronin”)
pursuant to that certain Subscription Agreement, dated as of even date herewith,
by and among the Company, Efficacy and Ronin (the “Subscription Agreement”);
 
WHEREAS, the Subscription Agreement contemplates that the Shares shall be sold
at a purchase price of $0.50 per share;
 
WHEREAS, pursuant to Section 6(d) of the Company’s Certificate of Designations,
Preferences and Rights of Series A Convertible Preferred Stock to the Company’s
Amended and Restated Certificate of Incorporation (the “Certificate of
Designations”), in the event the Company shall issue or sell (or be deemed to
have issued or sold) certain shares of its Common Stock (a “Trigger Security”)
for a consideration per share that is less than the then-applicable conversion
price (the “Conversion Price”) of the Company’s Series A Preferred Stock (the
“Series A Preferred”), then effective as of the close of business on the first
effective date of such sale or issuance (the “Effective Time”), the Conversion
Price shall be automatically reduced to the lowest price per share at which any
such Trigger Security was issued or sold or deemed to have been issued or sold;
 
WHEREAS, the Conversion Price is currently $1.00 per share;
 
WHEREAS, each Share shall be a Trigger Security pursuant to the terms of the
Certificate of Designations, whereby the sale of the Shares at a purchase price
(the “Purchase Price”) of less than $1.00 per share in the Private Placement
shall trigger an automatic reduction of the Conversion Price to the Purchase
Price, effective as of the Effective Time;
 
WHEREAS, it is a condition to consummate the Private Placement that the holders
of all of the Company’s outstanding shares of Series A Preferred (the “Series A
Holders”) execute and deliver this Agreement whereby they agree that all of
their outstanding shares of Series A Preferred shall automatically convert into
shares of Common Stock immediately after the Conversion Price is reduced to
$0.50 per share in accordance with Section 6(a) of the Certificate of
Designations as a result of the first sale or issuance of the Shares in the
Private Placement; and
 

--------------------------------------------------------------------------------


 
WHEREAS, the Series A Holders wish to assist the Company in proceeding with the
Private Placement and, in connection therewith, desire to effect the conversion
of their Series A Preferred into Common Stock as set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, the parties to this Agreement, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged and agreed,
hereby agree as follows: 
 
1.  Agreement to Convert. Provided Efficacy and Ronin purchase at least $5
million of Shares from the Company in the Private Placement in the aggregate,
then, in accordance with Section 6(a) of the Certificate of Designations, each
Series A Holder hereby converts all shares of its Series A Preferred into shares
of Common Stock, effective immediately following and contingent upon the
effectiveness of the adjustment of the Conversion Price from $1.00 per share to
$0.50 per share triggered by the first closing of the Private Placement (the
“Adjustment”), as provided under Section 6(d) of the Certificate of
Designations. Subject to the foregoing sentence, this Agreement constitutes
written notice to the Company by each Series A Holder that such Series A Holder
elects to convert its shares of Series A Preferred into Common Stock, as
required under Section 6(a) of the Certificate of Designations.
 
2.  Third Party Beneficiaries.  It is the clear intent of the Company and the
Series A Holders that Efficacy and Ronin be the intended third party
beneficiaries for purposes of this Agreement and that the principal benefits and
remedies under or by reason of this Agreement be conferred upon Efficacy and
Ronin.  This Agreement will be fully enforceable in every respect, at law or in
equity, by Efficacy and Ronin, or either of them as the intended third party
beneficiaries hereunder.  This Section 2 shall survive the termination of this
Agreement.
 
3.  Sunset. Notwithstanding anything to the contrary set forth herein, this
Agreement and all obligations hereunder shall terminate at 5:00 p.m. Pacific
Time on June 30, 2006 if none of the Shares have been issued or sold as of such
time.
 
4.  Registration of Additional Shares. The Company hereby acknowledges that
pursuant to Section 2(a)(ii) of that certain Registration Rights Agreement made
and entered into as of November 21, 2005, by and among the Company and certain
investors listed on the signature pages thereto, the Company is required to
effect a registration for resale pursuant to a registration statement filed with
the Securities and Exchange Commission the additional shares of Common Stock
issuable upon conversion of the Series A Preferred as a result of the
Adjustment.
 
5.  Miscellaneous.
 
(a)  Entire Agreement; Binding Effect. This Agreement constitutes the entire
agreement of the parties hereto related to the matters set forth in Sections 1
through 4 hereof, and supersedes all prior agreements between such parties,
whether written or oral, related to such subject matter. The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto.
 

--------------------------------------------------------------------------------


 
(b)  Amendment; Waiver. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by each of the parties hereto.
 
(c)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to contracts
among California residents entered into and performed entirely within
California.
 
(d)  Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as original signatures.
 
(e)  Further Assurances. Each party hereto agrees to execute and deliver, or
cause to be executed and delivered, such further instruments or documents or
take such other actions as may be reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this CONVERSION
AGREEMENT as of the date first written above.

       
COMPANY:
 
AEOLUS PHARMACEUTICALS, INC.
 
   
   
    By:   /s/ Richard P. Burgoon, Jr.  
Name: Richard P. Burgoon, Jr.
Its: Chief Executive Officer

             
EFFICACY:
 
EFFICACY BIOTECH MASTER FUND LTD.
 
 
  By:
 
/s/ Efficacy Capital Ltd.
Its: Investment Manager
 
  By:   /s/ Mark P. Lappe  
Name: Mark P. Lappe
Title: Managing Partner

 

       
RONIN:
 
RONIN CAPITAL, LLC
 
   
   
   
By:  
/S/ John Stafford   Name: John Stafford III   Title: CEO

 
 

[SIGNATURE PAGE TO CONVERSION AGREEMENT] 
 

--------------------------------------------------------------------------------


 

 
SERIES A HOLDERS:
 
XMARK OPPORTUNITY FUND, L.P.
 
 
  By:  /s/ David C. Cavalier    Name:  David C. Cavalier  
Its:
COO 

 
 
XMARK OPPORTUNITY FUND, LTD.

 
  By:  /s/ David C. Cavalier    Name:  David C. Cavalier  
Its:
COO  

 
XMARK JV INVESTMENT PARTNERS, LLC

 
  By:  /s/ David C. Cavalier    Name:  David C. Cavalier  
Its:
COO


[SIGNATURE PAGE TO CONVERSIONAGREEMENT] 
 

--------------------------------------------------------------------------------

 
 
 
BIOTECHNOLOGY VALUE FUND, L.P.

By: BVF Partners L.P., its General Partner
 
  By:  /s/ Mark Lampert   Name:  Mark Lampert   
Title:
President 

 
 
BIOTECHNOLOGY VALUE FUND II, L.P.

By: BVF Partners L.P., its General Partner
 
  By:  /s/ Mark Lampert   Name:  Mark Lampert   
Title:
President 

 
 
BVF INVESTMENTS, L.L.C.


By: BVF Partners L.P., its Managing Partner
By: BVF Inc., its General Partner
 
  By:  /s/ Mark Lampert   Name:  Mark Lampert   
Title:
President 

 
INVESTMENT 10 L.L.C.


By: BVF Partners L.P., its Managing Partner
By: BVF Inc., its Attorney-In-Fact
 
  By:  /s/ Mark Lampert   Name:  Mark Lampert   
Title:
President 


 
[SIGNATURE PAGE TO CONVERSION AGREEMENT]


--------------------------------------------------------------------------------

 

 
BIOMEDICAL OFFSHORE VALUE FUND, LTD.


 
 
  By:  /s/ David P. Gerber    Name:  David P. Gerber   
Its:
Chief Financial Officer 

 
 [SIGNATURE PAGE TO CONVERSION AGREEMENT]




--------------------------------------------------------------------------------


 